Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 1 of 62




                   EXHIBIT 1
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 2 of 62


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


     In re:                                     :
                                                  Docket #18cv11386
      SPECTRUM DYNAMICS MEDICAL LIMITED,        : 1:18-CV-11386-VSB-KHP

                            Plaintiff,          :

        - against -                             :

      GENERAL ELECTRIC COMPANY, et al.,         : New York, New York
                                                  February 25, 2021
                            Defendants.         :

     ------------------------------------- : TELEPHONE CONFERENCE

                              PROCEEDINGS BEFORE
                      THE HONORABLE KATHARINE H. PARKER,
                        UNITED STATES MAGISTRATE JUDGE
     APPEARANCES:

     For Plaintiff:             RIVKIN RADLER LLP
                                BY: GREGORY MILLER, ESQ.
                                25 Main Street, Suite 501
                                Court Plaza North
                                Hackensack, New Jersey 07601

                                GREENBLUM & BERNSTEIN, PLC
                                BY: NEIL GREENBLUM, ESQ.
                                     BRANKO PEJIC, ESQ.
                                     JILL BROWNING, ESQ.
                                1950 Roland Clarke Place
                                Reston, Virginia 20191




     Transcription Service:     Carole Ludwig, Transcription Services
                                155 East Fourth Street #3C
                                New York, New York 10009
                                Phone: (212) 420-0771
                                Email: Transcription420@aol.com

     Proceedings conducted telephonically and recorded by
     electronic sound recording;
     Transcript produced by transcription service.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 3 of 62


     APPEARANCES (Continued):

     For Defendants:            THOMPSON HINE LLP
                                BY: MARLA BUTLER, ESQ.
                                Two Alliance Center
                                3560 Lenox Road, NE, Suite 1600
                                Atlanta, Georgia 30326

                                THOMPSON HINE LLP
                                BY: JEFFREY METZCAR, ESQ.
                                Discovery Place
                                10050 Innovation Drive, Suite 400
                                Dayton, Ohio 45342-4934

                                THOMPSON HINE LLP
                                BY: JESSE JENIKE-GODSHALK, ESQ.
                                312 Walnut Street, 14th Floor
                                Cincinnati, Ohio 45202

                                THOMPSON HINE LLP
                                BY: BRIAN LANCIAULT, JR., ESQ.
                                335 Madison Avenue
                                New York, New York 10017
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 4 of 62




                                      INDEX


                            E X A M I N A T I O N S

                                                     Re-        Re-
     Witness                Direct      Cross      Direct      Cross

     None
                                E X H I B I T S

     Exhibit                                                            Voir
     Number           Description                        ID    In       Dire

     None
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 5 of 62
 1                              PROCEEDINGS                        4

 2                THE CLERK:   Calling case 18cv11386, Spectrum

 3   Dynamics Medical versus General Electric Company. The

 4   Honorable Katharine H. Parker, presiding.           Starting with

 5   counsel for the plaintiff, can you please make your

 6   appearance for the record?

 7                MR. GREGORY MILLER:     Good morning, Your Honor.

 8   Gregory Miller, Rivkin Radler, on behalf of the

 9   plaintiffs.      Also with me on the line, we have Neil

10   Greenblum, Branko Pejic and Jill Browning from Greenblum &

11   Bernstein.

12                HONORABLE KATHARINE H. PARKER (THE COURT):            God

13   morning.

14                THE CLERK:   And counsel for the defendants, could

15   you please make your appearance for the record.

16                MS. MARLA BUTLER:    Yes, this is Marla Butler and

17   with me on the call is Jeff Metzcar, Jesse Jenike-Godshalk,

18   and Brian Lanciault, all of us from Thompson Hine

19   representing the defendants.

20                THE COURT:   Good morning.     As you all know, we are

21   making an official recording of this call and you can order

22   a transcript within three days.         Also I’d ask that

23   everybody keep their phones on mute unless you’re speaking

24   to eliminate background noise, and to state your name

25   before speaking for the benefit of a court reporter who may
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 6 of 62
 1                              PROCEEDINGS                        5

 2   be asked to transcribe this call. The line is open to the

 3   press and public on a listen only basis and court rules

 4   prohibit the others from recording and rebroadcasting court

 5   conferences.     Violations of this rule may result in

 6   sanctions.

 7              You all have quite a lot of issues that you’ve

 8   raised in your letter from February 18.          We’ll go through

 9   them today.    I want to put one issue, I want to deal with

10   one issue quickly and that relates to the request to admit.

11   I’m going to be issuing a short decision later today, but

12   I’m granting the protective order with respect to the

13   motion to dismiss -- with the motion for a protective

14   order, I’m sorry.        Because the requests were not

15   appropriate under Rule 36 and they are unduly

16   burdensome.      So you’ll se e my decision outlining the

17   reasons in more detail later today.

18              I also want to just address these letters.

19   There’s a lot of, I think that these pre -conference

20   letters should be shorter. I don’t want the letters to

21   be creating a lot of work for you.             They’r e intended

22   to really be summaries of issues to discuss. And if I

23   need additional briefing I’ll, you know, take the

24   additional briefing.         So the joint letter should be

25   limited to six pages and if, and you’ll have a chance
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 7 of 62
 1                              PROCEEDINGS                        6

 2   to raise issues and, again, if furt her briefing is

 3   needed, we can decide that at the conference. But

 4   going forward I want you to limit the letters to six

 5   pages and to a more summary of the issues to talk

 6   about.

 7              So going forward, let’s talk about just the

 8   issues, we’ll start with the plaint iff’s issues in the

 9   letter.     First is the supplemental infringement

10   claims.     So what I -- I’m not quite sure what the

11   concern is from Spectrum so I’d like to hear from

12   plaintiffs on this.

13              MR. BRANKO PEJIC:        Sure, Your Honor , this is

14   Branko Pejic.       Basical ly what happened is Your Honor

15   was absolutely correct in asking the parties to have a

16   virtual inspection of the actual V eriton as sold and

17   offered for sale in the United States.             And that

18   revealed that the Veriton did not operate in the same way

19   as the mockup which was initially accused by GE. And so

20   GE, when they provided their supplemental infringement

21   contentions maintained the same infringement contentions

22   and accused the same mockup device of infringement that

23   could not be sold in the US. And moreover,
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 8 of 62
 1                              PROCEEDINGS                        7

 2




 6              THE COURT:      Okay, so let me just stop you for

 7   a second. The mockup from the -- that was used in the

 8   United States is not a real machine, is that, the real, is

 9   that right, there’s only one real machine that’s in use in

10   the United States and it is identical to the one in Israel

11   that was demonstrated through video?

12              MR. PEJIC:     Yes.     For all materials intents and

13   purposes, correct, Your Honor .

14              THE COURT:      Okay.     And so the functionality

15   that you say the mockup, that the mockup had that the

16   actual device does not have is not functionality,

17   that’s not something that is going to be sold in the

18   machine in the United States, is that correct?

19              MR. PEJIC:     It’s not being sold -- correct, Your

20   Honor, it’s not being sold in the machine. And

21   moreover, the mockup, as you said, wasn’t even a

22   machine, it was running on display simulations and

23   software, just it’s a completely different animal.

24              THE COURT:      Why were you, why was Spectrum

25   showing features that it’s not selling, that doesn’t
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 9 of 62
 1                              PROCEEDINGS                        8

 2   make sense to me?

 3              MR. PEJIC:      Your Honor, they were not showing,

 4   or selling, or offering for sale features because, in

 5   fact, if documents we produced to the other side, we

 6   couldn’t offer this for sale based upon the

 7   representations to the US government and customs. So

 8   it was never offered for sale.            And furthermore, the

 9   device,

                                  Essentially what it was doing is

11   showing how nimble the machine could be with the arms,

12   but it’s not, it was never offered for sale. And it’s

13   a different machine than what is actually being sold.

14   It didn’t have --

15              THE COURT:      But that doesn’t answer my

16   question.     What’s the point of showing features or

17   what it could do if you can’t purchase it with those

18   features?

19              MR. PEJIC:      Your Honor, I don’t have an answer

20   for that. I haven’t asked Spectrum. I just know that

21   they never intended that device to be offered for sale

22   or representative of what was actually going to be the

23   commercial device. I mean --

24              THE COURT:      That doesn’t -- I understand what

25   you’re saying, but it doesn’t make any sense from a,
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 10 of 62
  1                              PROCEEDINGS                        9

  2   it doesn’t make any sense that a business would have

  3   people looking at a device functionality that it’s not

  4   offering.

  5              MR. PEJIC:      But, Your Honor, we need to back

  6   up a little bit because we’re being very superficial

  7   in our discussion. The claims of the 595 patent that

  8   we’re talking about, not only is the movement of the

  9   arms, it’s the ability to take i nformation at certain

10    points and move the arms in certain places. And the

11    mockup can’t do any of that, did not do any of that.

12    And the current device that Spectrum is selling also

13    doesn’t do that.       So we’re really here on, you know,

14    on frolic and detour. I’m not sure why this

15    infringement is being asserted.

16               You know, obviously I would have --

17               THE COURT:       On the 595.

18               MR. PEJIC:      Correct, Your Honor. And I’d have

19    to say the Veriton is commercially sold, let’s not

20    infringe the 595 because defendants did no t base their

21    infringement contentions on the commercial device.

22               THE COURT:      Well that I, that’s the whole

23    purpose why you showed the commercial device.

24               MR. PEJIC:      Correct, Your Honor.

25               THE COURT:      So what does, what does GE have to
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 11 of 62
  1                              PROCEEDINGS                       10

  2   say about this and the 595 patent?

  3              MR. JEFFREY METZCAR:          Yes, Your Honor, this is

  4   Jeff Metzcar for the defendants.           So, as you know, GE

  5   asserted infringement of the 595 based on a video, a public

  6   demonstration of a product identified as the Veriton.

  7              THE COURT:     Yes.

  8              MR. METZCAR:     And that device showed arm movements

  9   that were important to the 595 patent.         During the

10    inspection, Spectrum was keen to, you know, prove that the

11    actual product could not perform those arm movements. And

12    that’s fine, but throughout the inspection they were

13




17               And moreover, you know, what was going on during

18    the inspection was not actual testimony. So GE promptly

19    served very targeted discovery requests after that

20    inspection to confirm that the device that is actually

21    sold in the United States cannot perform the functions

22    that were demonstrated in the United States.            We’ve

23    represented if Spectrum provides complete responses we

24    would be willing to potentially dismiss that 595 patent

25    from the case, we’re just waiting for those responses.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 12 of 62
  1                              PROCEEDINGS                       11

  2              MR. PEJIC:     Your Honor , may I respond?

  3              THE COURT:      Let me just, I would like to just

  4   ask Mr. Metzcar a few questions.            So, Mr. Metzcar, if,

  5   I guess there’s, in your mind is there a distinction

  6   as to whether or not there will be a device offered

  7   for sale in the United States that performs these

  8   functions versus whether it could potentially be modified

  9   to perform those functions?

10               MR. METZCAR:     Well, yes, Your Honor. The reason

11    why we thought it important to serve these discovery

12    requests is because there’s a continuing duty to

13    respond or to supplement the response. Our concern is

14    if we just drop the patent immediately and Spectrum

15    has already demonstrated the ability to make a Veriton

16    move its arms in the way that infringes the 595

17    patent, you know, we don’t want to drop the patent and

18    then have a software patch or update delivered the

19    very next week that allows the Veriton to perform in

20    an infringing way.        So we served the discovery

21    requests in the hope that Spectrum will clarity or

22    confirm that the device does not opera te in the way it

23    was demonstrated and have a going forward obligation

24    to supplement those responses.

25               THE COURT:      Well, okay, so the discovery
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 13 of 62
  1                              PROCEEDINGS                       12

  2   request is an interrogatory?

  3              MR. METZCAR:      We served 4 interrogatories and

  4   I believe 12 requests for admission th at, again,

  5   they’re very specifically targeted at confirming that

  6   the device that is sold in the United States, does not

  7   perform in the manner demonstrated in Chicago in 2018.

  8              THE COURT:     Okay.

  9              MR. METZCAR:     And quite frankly -- oh, I’m

10    sorry.   You know, the 30 day deadline to respond -- I’m

11    sorry, go ahead.

12               THE COURT:     So is there, is plaintiff going to

13    respond to that?      I assume that these --

14               MR. PEJIC:     Your Honor , in fact, we’ve already

15    produced 10 documents including the shipping invoices

16    and the manifests showing that the device was a mockup

17    that didn’t have any of the features that would be

18    necessary to infringe the 595 patent. And in addition

19    to what we believe to be unequivocal statements and

20    testimony in the inspection, I mean I did understand

21    that to be pursuant to court order, so I do sort of

22    take a little offense at the implication that anyone

23    wasn’t telling the truth. But, yes, we’re also going

24    to respond to the RFAs and the interrogatories which

25    I’ll note does have some contention aspects to them.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 14 of 62
  1                              PROCEEDINGS                       13

  2   but we’ll go ahead and respond to those. But then we

  3   anticipate GE dropping this 595 patent because it’s

  4   not properly in suit --

  5              THE COURT:      Sure.

  6              MR. PEJIC:      And, if not, we really are

  7   considering seriously Rule 11 because plaintiffs, I

  8   mean defendant, GE, does not have a good faith basis to

  9   accuse the mockup infringement.

10               THE COURT:    Okay.     Well I think if you can provide

11    those answers GE can drop the claim.         In my mind it would be

12    without prejudice because if this suit ends and you

13    later infrin ge on the patent, you know, having nothing

14    to do with this case but sometime in the future, that

15    wouldn’t preclude a future claim.

16               MR. METZCAR:      We would not require them to

17    provide a covenant not to sue, Your Honor, so I think

18    I agree with you.

19               THE COURT:      Yes.    Okay. So it seems like this

20    is really not an issue, this issue, one, in that this

21    claim related to the 595 patent may be, may be moot.

22               MS. BUTLER:      Your Honor, this is Marla Butler,

23    can I just make a point here that I think goes to this

24    issue whic h you expressed towards the beginning and

25    that’s kind of trying to limit what these letters
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 15 of 62
  1                              PROCEEDINGS                       14

  2   cover and the issues that are before the Court.

  3              THE COURT:      Yes.

  4              MS. BUTLER:      This, Your Honor, is a perfect

  5   example of something that is not a dispute and should

  6   not be before Your Honor.          GE filed this claim based

  7   on a public demonstration in Chicago of a device

  8   without the information that was provided by counsel

  9   after this suit was filed.          GE had a perfectly

10    legitimate basis for filing its counterclaim of

11    infringement of the 595 patent.            A demonstration of a

12    machine that we were told by counsel is representative

13    of a machine in the United States was shown to us. There

14    were statements by counsel during that video and GE made

15    clear that all we are looking for is the actual evidence

16    that just backs up those statements of counsel.             This is

17    an instance where we should have served these

18    interrogatories, requests for admissions, Spectrum

19    responded to them, and assuming those responses are

20    consistent with statements of counsel, the 595 patent will

21    be gone from this case.

22               But instead what we have is Spectrum’s counsel

23    threatening Rule 11 sanctions without even having provided

24    the evidence that will allow GE to drop the patent. I just

25    wanted to say that’s a perfect example of the kind of
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 16 of 62
  1                              PROCEEDINGS                       15

  2   thing that shouldn’t be before the Court.

  3              MR. PEJIC:     Your Honor , may I respond?

  4              THE COURT:      No, no, no, I really don’t want to

  5   engage in mudslinging and so forth, this is not,

  6   let’s, I’ve already instructed the parties to just

  7   limit the letters to six pages, and I really only -- I

  8   really only want to deal with issues that are

  9   necessary to deal with in these conferences.                So I

10    think that we’ve dealt sufficiently with this issue

11    one and that within the next 30 days I’ll expect that

12    GE is going to be withdrawing the 595 claim.

13               So now let’s go onto this deposition of Mr.

14    Hefetz.    So this also appears to not be a dispute

15    because, as I understand it, GE is going to have him

16    appear, am I correct?

17               MR. PEJIC:      Your Honor, this is Mr. Pejic.          We

18    simply wanted to put this on the record so that the

19    agreement was memorialized. Because I don’t know if

20    Your Honor is aware, but certainly Judge Broderick is,

21    that Mr. Hefetz has been a subject of motions to

22    dismiss and various other issues including dismissal

23    based upon no jurisdiction over him. And so it’s

24    important to spectrum to get his discovery and so we

25    were moving under the Hague Convention knowing the
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 17 of 62
  1                              PROCEEDINGS                       16

  2   timeframes in play. And based upon defendants now

  3   representing that Mr. Hefetz will appear voluntarily,

  4   we’re foregoing the ability to pursue the Hague and

  5   should they change their minds later we would be in a,

  6   how should I put it, in a bad place --

  7              THE COURT:      Okay, sure.      Okay, that’s

  8   understandable and that’s fine, and it’s noted for the

  9   record that GE is g oing to arrange for his voluntary

10    production pursuant to Rule 30.

11               Okay, so now let’s talk about this designation

12    of Dr. Turkington.

13               MR. PEJIC:      Yes, Your Honor --

14               THE COURT:      Also this is another issue that GE

15    says is not ripe yet. So what’s going on wi th this.

16               MR. PEJIC:      Okay.    This is Branko Pejic again

17    for plaintiffs.       GE identified Dr. Turkington as an

18    expert under the protective order to have access to

19    Spectrum highly confidential information.               We went

20    through GE’s documentation
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 18 of 62
  1                              PROCEEDINGS                       17

  2

                                             And so after showing all

  4   that we brought our objections to plaintiff -- to GE.

  5   We had our meet and confer and they told us that they

  6   were imminently going to r each out to the Court and

  7   seek to address our objections.            But we’re sitting

  8   here significantly later now not knowing whether GE

  9   wants to maintain that or not. And, frankly, if they

10    tell us they’re withdrawing Dr. Turkington without

11    prejudice to move again to have them brought under the

12    protective order, that’s fine, but as it now stands,

13    they could file, you know, a brief on a Friday and

14    we’d be scrambling and blindsided. We just sort of

15    want to know --

16               THE COURT:      Well you can always, if you need

17    time to do something you don’t need to scramble. I’m

18    not going to let you be blindsided. There’s regular

19    monthly conferences and if you need additional time,

20    I’m not going to deny you additional time if there’s

21    good reason for it.        So it seems as if this, this

22    issues is not ripe and when GE makes a decision about

23    whether it’s going to utilize Dr. Turkington, I take

24    it GE still hasn’t decided as of today?

25               MS. BUTLER:      That’s correct, Your Honor, this
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 19 of 62
  1                              PROCEEDINGS                       18

  2   is Marla Butler.       I’m sorry.      I’m sorry, Jesse, I cut

  3   you off, this was your issue, you go ahead.

  4              MR. JESSE JENIKE-GODSHALK:           That’s okay, I’ll

  5   just echo what Marla just said, this is Mr. Godshalk.

  6   Yes, we have not made a decision yet about, with

  7   regard to Dr. Turkington.

  8              THE COURT:      Okay.

  9              MR. PEJIC:      And this is Mr. Pejic, Your Honor,

10    thank you for letting us know that.             My concern was

11    under Your Honor’s discovery rules with the two -day

12    turnaround, that we could get blindsided and have to

13    respond very expeditiously. But thank you for

14    clarifying and I think we’re okay.

15               THE COURT:      And also I expect that counsel on

16    both sides will show each other courtesy. So if you

17    simply file a letter or ask your adversary, you know,

18    we’d like four days or whatever to re spond to this,

19    you can always, I’m not going to deny reasonable

20    extensions of time, okay, particularly if it’s a

21    complex, you know, complex issue.

22               MR. PEJIC:      Understood, thank you very much.

23               THE COURT:      So let’s go to the next issue,

24    this production of documents regarding the dates of

25    conception. I think that with respect to the 595
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 20 of 62
  1                              PROCEEDINGS                       19

  2   patent sort of since that claim is going to be

  3   withdrawn, we’re really just talking about the 439

  4   patent.    And as I understand it, GE has produced the

  5   dates when it first co ntacted counsel about preparing

  6   the patent prosecution and that would, that date would

  7   give everyone an idea about when the concept, that the

  8   concept was already baked and that, you know, you were

  9   going to prepare it for this prosecution.

10               So what additional, what additional

11    information is GE producing because there’s some

12    additional information that Spectrum has requested

13    here?

14               MR. JENIKE-GODSHALK:          Yes, Your Honor, this is

15    Jesse Godshalk.       So we have produced additional

16    documents.     At Spectrum’s r equest we specifically went

17    looking for documents evidencing the conception of the

18    439 and 595. I think there was specifically a request

19    for lab notebooks and invention disclosures, drawings,

20    that sort of thing.

21               THE COURT:      Right.

22               MR. JENIKE-GODSHALK:          Ye s.   We went looking

23    for that, we collected it, we produced it, you know, I

24    think, in fact, there’s agreement between the parties

25    that we have produced documents that bear on the
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 21 of 62
  1                              PROCEEDINGS                       20

  2   conception of the two asserted patents.

  3              THE COURT:      Okay.      So what else, Mr. P ejic, do

  4   you need with regard, let’s just focus on the 439

  5   because I’m operating under the assumption that the

  6   595 is going away and that will reduce discovery,

  7   obviously?

  8              MR. PEJIC:      That would but there are two

  9   issues that are being somewhat mixed up her e and we

10    have to unpeel the fact that separate and apart from

11    the 439 and 595 that were asserted, there are also the

12    misappropriated GE patents that are subject to

13    Spectrum’s Section 256 correction of inventorship

14    claim.

15               THE COURT:      Um -hmm.

16               MR. PEJIC:      And we’re entitled to know the

17    dates of conception of those additional 15 patents

18    because that bears directly on whether or not it’s

19    independently invented or conceived of, as alleged by

20    GE, or whether that invention is truly based upon

21    Spectrum information a nd thus Spectrum should be named

22    or Spectrum individuals should at least be named as

23    co-inventors to those patents.

24               THE COURT:      Sure, I understand, but I don’t

25    understand GE to be objecting to the production of
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 22 of 62
  1                              PROCEEDINGS                       21

  2   that information. What I understand them to be saying

  3   is that they are collecting that information.

  4              MR. JENIKE-GODSHALK:          That’s correct, Your

  5   Honor.

  6              MR. PEJIC:      Well, Your Honor, that’s the first

  7   I’ve heard of that. And so I appreciate the

  8   representation and do we have a sense of when those

  9   documents will be produced?

10               MR. JENIKE-GODSHALK:          I’m not going to respond

11    to your question, that’s not how this works.                But --

12               THE COURT:      So Mr. Godshalk, you’re collecting

13    that information as to the 17 patents, is that right?

14               MR. JENIKE-GODSHALK:          That is cor rect, Your

15    Honor.    We have been collecting, in collecting

16    information from GE we have been collecting documents

17                                              and to the various

18    patents that are at issue.          We’re collecting

19    everything we can get from GE on those issues. A nd

20    then we’re individually reviewing the documents and

21    producing them.       And, you know, we’ve already produced

22    57,000 documents in this case and our review and

23    production continues.

24               THE COURT:      What’s the volume that you’re

25    reviewing right now, do you kno w?
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 23 of 62
  1                              PROCEEDINGS                       22

  2              MR. JENIKE-GODSHALK:          Ooh. You know, Your

  3   Honor, I don’t.

  4              THE COURT:      Yes, I just wanted to get a sense

  5   of that, you know, if you have a million, if you have,

  6   you know, 500,000, just, 2 million, I don’t know,

  7   because 17 patents is, that’s a lot. So I just am, I

  8   don’t have a good sense of what the volume, the volume

  9   would be.

10               MR. JENIKE-GODSHALK:          Yes, Your Honor, this is

11    Jesse Godshalk again.         You know, I just couldn’t say.

12    I couldn’t even, I don’t even want to try to offer a

13    ballpark because I really just don’t know what is

14    currently, you know, in the pool of documents that are

15    being reviewed. I just don’t have a good sense of that

16    volume currently.

17               THE COURT:      So you don’t know, I mean, but you

18    collected, you’ve collected information about these

19    patents and they’re being reviewed, they’re on the

20    platform now, or are you still collecting, as well?

21               MR. JENIKE-GODSHALK:          We are still collecting,

22    as well, Your Honor. I mean we have collected and are

23    continuing our collections.

24               THE COURT:      Okay.    So in, are the document

25    reviewers separately marking the documents as to what
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 24 of 62
  1                              PROCEEDINGS                       23

  2   patents they belong to?

  3              MR. JENIKE-GODSHALK:          No, we are not going at

  4   that granular level because there are already I think

  5   20 or 30 different issue tags that they are tagging.

  6              THE COURT:      Yes, it can get very cumbersome if

  7   there’s too many issue tags.           Okay.    So and do you

  8   know the rate of review?           I mean are you doing like 60

  9   documents an hour or do you, how is it, is it taking

10    longer than normal or pretty average pace?

11               MR. JENIKE-GODSHALK:          I think it’s about an

12    average pace. I think we have a team of just maybe

13    five or six reviewers and I mean we’ve been making

14    productions, you know, pretty sizable productions

15    every, maybe every three weeks.

16               THE COURT:      Okay.    Okay. So when do you

17    anticipate completing the production?

18               MR. JENIKE-GODSHALK:          I mean I guess I don’t

19    have a date for you right now, Your Honor, just

20    because, again, I’m not sure exactly how many

21    documents we still have in the hopper. And I know that

22    we are still collecting from at least one person I can

23    think of. So I mean I guess I don’t have a clear date

24    in mind at this moment.

25               THE COURT:      Okay.    So what I’d like GE to do
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 25 of 62
  1                              PROCEEDINGS                       24

  2   is at the next case status conference, I’d like you to

  3   have a report on where you are on the collection and

  4   what your estimated completion date is for the

  5   production of documents. And I, by then the 595 claim

  6   should go away and I don’t know if you’ll be able to,

  7   you know, segregate and remove those docu ments from

  8   the review set because that would obviously cut review

  9   time.   So but if you could have your document folks

10    take a look at that and be prepared to report on that.

11               Similarly, I want to ask Spectrum where it is

12    on its production.        You just did a l arge production of

13    350,000 documents?

14               MR. PEJIC:      Yes, Your Honor.

15               THE COURT:      Is that the entirety or are you

16    still collecting and reviewing as well?

17               MR. PEJIC:      I think we have two more

18    custodians to review. I don’t know if we have their

19    documents yet. I believe we do, I know I’ve had that

20    discussion so it’s in the process. But we have gone

21    and I believe we’re substantially complete.                Maybe,

22    don’t hold me to it, but I think 60 percent, 70

23    percent complete.

24               THE COURT:      Okay, so I’d like you, I’d like

25    Spectrum, as well, to be able to report at the next
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 26 of 62
  1                              PROCEEDINGS                       25

  2   case management conference as to where you are and

  3   what your estimated completion date is. Because once

  4   the parties have exchanged all these documents, then

  5   you can really get to the, you know, depositions. And

  6   it’s going to be important to complete this for claim

  7   construction as well.

  8              MR. PEJIC:      Your Honor, this is Mr. Pejic.

  9   One point, and we’ll get to it a little bit later, but

10    we have mentioned that we were thinking about and

11    considering, well we are going to pursue a preliminary

12    injunction against the GE device and right now we’re

13    seeing very little

                                      We don’t have any manuals,

15    software manuals, and we’ve asked for this quite a bit

16    as part of the technical discovery. But we would ask

17    that GE endeavor to provide that in a timely manner,

18    as well.

19               THE COURT:      Okay, let me hear from GE on this.

20               MR. JENIKE-GODSHALK:          Yes, Your Honor, this is

21    Jesse Godshalk again. We just produced recently our,

22    the so-called technical documents. And that was 35,000

23    documents. So my understanding is that many of those

24    documents or most, perhaps all relate to the so -called

25    accused GE device,                         So I don’t understand
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 27 of 62
  1                              PROCEEDINGS                       26

  2   the, you know, the accusation that there are few

  3   documents relating to that device. I mean they should

  4   have tens of thousands of documents about the device.

  5              THE COURT:      Okay, when were those produced?

  6   When were those produced, Mr. Godshalk?

  7              MR. JENIKE-GODSHALK:          I believe it was either

  8   February 8 o r February 9.

  9              THE COURT:      Okay.    So, Mr. Pejic, have you had

10    a chance to look at those documents?

11               MR. PEJIC:      Yes, Your Honor, and most of those

12    documents, as I was going to say, relate to the

13    development of the device. And I, you know, we do have

14    some problems with that production but it is providing

15    relative responsive information. But what we’re not

16    seeing is the subsection of that discovery




19               THE COURT:      Okay.




22               MR. JENIKE-GODSHALK:          Your Honor, I’m not

23    sure. I mean I would assume that there was something

24    that, I mean I guess I should say as to your first

25    question, I’m not sur e. I assume that there was a
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 28 of 62
  1                              PROCEEDINGS                       27

  2                                                           Certainly,

  3   two the extent that there was, that is something that

  4   we are collecting and would produce. I mean we are

  5   collecting, as I said, all documents relating to this

  6   device. So,

                                                           that, you

  8   know, we will, we have collected it or will collect it

  9   and are producing it.

10               THE COURT:      Okay, but let me ask, I mean this

11    isn’t, I guess there’s two things, two though ts I have

12    about this. One, it shouldn’t be difficult to get

13                                               . And, two, any

14    motion for a preliminary injunction I think would be,

15    a preliminary injunction would be moot



17               So I’m not, so Mr. Pejic, I don’t know about

18    the timing of this, of this preliminary injunction

19    motion that you’re contemplating. I don’t know whether

20    it makes sense to do that, to have that kind of motion

21    practice now.      You’re seeking injunctive relief in the

22    suit generally, so that is relief you can get, but I’m

23    not sure of the necessity for an injunction motion at

24    this point

                                     as I understand it, it costs a
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 29 of 62
  1                              PROCEEDINGS                       28

  2   lot of money to build these machines and some time to

  3   build the machines.                                                that

  4   doesn’t mean the machine is necessarily going to be

  5   marketed or sold the next day. But maybe I’m wrong

  6   about --

  7              MR. PEJIC:      Your Honor, this is Mr. Pejic.             GE

  8   can certainly tell us differently, but my

  9   understanding is GE is actively, how should I say,

10    engaging people in regards to launching the imitation

11    device. And also,



                                                 So I t hink it’s

14    highly unlikely                                  and our concern

15    is GE is taking orders now and is going to be ready to

16    enter the market certainly almost immediately

                  and at that point in time the opportunity

18    for a preliminary injunction, you know, has been

19    missed, you know, you can’t un -ring a bell.

20               THE COURT:      Well, the Court can order

21    injunctive relief and cancel the orders if it’s

22    infringing.

23               MR. GREENBLUM:       Your Honor, this is Neil

24    Greenblum, if I could just add one thing?

25               THE COURT:      Sure.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 30 of 62
  1                              PROCEEDINGS                       29

  2              MR. GREENBLUM:       If GE will tell us, if counsel

  3   for GE will tell us that there are no machines in

  4   America right now, that might -- that might address

  5   your concern.

  6              THE COURT:      But that’s what I thought that

  7   they previously represented.           Ms. Butler, am I

  8   correct?

  9              MS. BUTLER:

                                               I’m sorry, this is Ms.

11    Butler for the transcript.

12               THE COURT:     Right.

13               MS. BUTLER:     So I don’t know the answer to that

14    question. We can certainly find out, but I don’t know how

15    the presence of that machine in the United States tells us

16    anything about the appropriateness of a preliminary

17    injunction or any of the other issues.

18               MR. GREENBLUM:      It says whether or not sales are

19    imminent

20               THE COURT:     Right, but this is a risk taken on

21    by GE actually, as I see it, Mr. Greenblum and Mr. Pejic,

22    the risk is GE -- if GE spends money on this machine and

23    loses this suit, then it’s wasted a whole lot of money.

24               MR. GREENBLUM:      Well, Your Honor --

25               THE COURT:      You’re seeking an injunction.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 31 of 62
  1                              PROCEEDINGS                       30

  2   Regardless, what I’d like GE to do is to locate

                                                   and to produce

  4   that. If it was already, yo u know, already intending

  5   to produce it, that should be easy to locate and

  6   produce that before the next conference.

  7              MS. BUTLER:      We can do that, Your Honor.

  8              THE COURT:      Okay, thank you.

  9              MR. GREENBLUM:       Your Honor, this is Neil

10    Greenblum again.       I think th at Your Honor is

11    overlooking the fact that

                                                         it’s proof of

13    the trade secret misappropriation.             And so




                    we assert has misappropriated features in

17    it. And related to that --

18               THE COURT:      Okay, so you’re getting this

19    information and I’ve ordered,

                                                     , the production

21    to be expedited before the next conference. So you’ll

22    have a chance to look at it and then to the extent you

23    want to make a motion, then you can make a motion.

24               MR. GREENBLUM:       Your Honor (indiscernible)

25    apprehension. The                               is a relatively
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 32 of 62
  1                              PROCEEDINGS                       31

  2   superficial document that does not include what’s

  3   inside the machine to any specific degree.               That, it’s

  4   a very big difference between that and a drug

  5   application. The                           is at a very

  6   superficial level. And so what we need are the

  7   technical documents that went into the machine, and

  8   those are what we are not getting.

  9              THE COURT:      Well you’ve gotten 35,000

10    documents thus far, you’ve gotten GE’s commitment to

11    produce it, it is producing, and you’re going to get

12    -- so there is no dispute here, you’re getting these

13    documents.     And at the next conference both sides are

14    going to tell me where you are in getting to

15    substantial completion. So you’re getting these

16    documents.     So this is a premature issue.

17               MR. GREENBLUM:       Your Honor, as to the 595 --

18    you mentioned in passing that if the 595 drops out

19    that the documents related to it are not so relevant.

20    Whether or not GE is able to segregate them is a

21    different issue. But I will tell you once again, Your

22    Honor, the 595 is a misappropriated patent and so we

23    are entitled to documents relating to that fact.

24    Whether or not they are suing us on it or not, it’s

25    one of --
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 33 of 62
  1                              PROCEEDINGS                       32

  2              THE COURT:      That’s one of the 17 you’re saying

  3   has your --

  4              MR. GREENBLUM:       Yes.

  5              THE COURT:      Okay.    All right.      Okay, I’ll

  6   stand corrected on that .

  7              Okay, so let’s next go to item 7, this

  8   protective order modification.

  9              MR. PEJIC:      Your Honor, are we skipping 5?

10               THE COURT:      Five being the production of

11    documents evidencing GE’s personnel’s agreement to be

12    bound by the terms of the agreement?             Well I’ve

13    already told you what I’m doing with the RFAs --

14               MR. PEJIC:      Correct, Your Honor.         This is Mr.

15    Pejic. I just wanted to point out one thing. In the

16    documents that they have cited here, I’ve seen them,

17    there are no NDAs actually being provided that we’ ve

18    located. And in particular,




                                         that underlies this suit was

23    enforced.     So I, based upon this chart I can’t tell

24    whether those people
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 34 of 62
  1                              PROCEEDINGS                       33

  2            I mean one would argue that you can’t agree to

  3   be bound by an agreement not in force. So those folks

  4   that got Spectrum information, you know, that’s a

  5   technical violation even. So what we’re --

  6              THE COURT:      So you’ve gotten your proof of a

  7   violation is what I’m hearing.

  8              MR. PEJIC:      It’s a technical violation

  9   because, based upon what I see he re,




14               THE COURT:      Okay, so but what are we talking

15    about? It sounds like you have, you now have proof.

16    You’re getting the proof, you’re getting the

17    documents.

18               MR. PEJIC:      Well I don’t know that I’m going

19    to get the NDAs. I’ve asked for them many times and

20    they have yet to be produced.

21               THE COURT:      Well if they can ’t produce them

22    and there’s a violation, then that’s the -- that’s

23    your case, isn’t it?

24               MR. PEJIC:      Your point is well taken, Your

25    Honor.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 35 of 62
  1                              PROCEEDINGS                       34

  2              MR. BRIAN LANCIAULT:     Your Honor, this is Brian

  3   Lanciault for the defense. I do just want to clarify, you

  4   know, to Mr. Pejic’s point,



                         But, further, I do just want to make clear

  7   for the record that the technical violation they’re

  8   claiming here is not a claim that has been pleaded, you

  9   know, it’s not in this case under the amended complaint.

10               MR. PEJIC:     This is Mr. Pejic.       I would beg to

11    differ, it was a breach of contract to --

12               THE COURT:     Okay, you know, counsel -- counsel,

13    we’re not, we’re not arguing about whether something is in

14    the pleadings or not here. Let’s just go on to the

15    discovery issues.      So in terms of number 7, this

16    protective order modification, I guess what I -- what

17    I’m wondering is why do you, why is this modification

18    necessary or appropriate?

19               MR. PEJIC:      We ll our concern is in bringing,

20    in seeking the PI in this suit, the Court may find or

21    rule that it’s, we’re not, we can’t bring it and it’s

22    too late, or we can’t bring it without leave under

23    Rule 15.    And so in that situation, we would be forced

24    to seek the preliminary injunction -- the preliminary

25    injunction in a companion and related case. And in
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 36 of 62
  1                              PROCEEDINGS                       35

  2   that sense we don’t want to have to go through

  3   discovery again, we would just like to use the

  4   discovery here in pursuing that preliminary injunction

  5   in a companion case.

  6              THE COURT:      Well we’ve already talked about

  7   the -- we’ve already talked about the preliminary

  8   injunction --

  9              MR. PEJIC:      Correct, Your Honor.

10               THE COURT:      So I think that this is, you need

11    to get the information because you don’t even have the

12    information yet to move on this basis.              That’s what

13    I’m hearing.

14               MR. PEJIC:      Your Honor, this is Mr. Pejic,

15    Your Honor is pointing out the dilemma we face.

16               THE COURT:      So I’m not going to rule on

17    modifying the, modifying the protective order at this

18    point, it’s premature. You’re getting documents and

19    then we’ll take it from there.

20               MR. PEJIC:      Understood, Your Honor.

21               THE COURT:      Let’s move on to defendants’

22    topics, this is the specificity of the charts of trade

23    secrets. I have a copy of the chart, it’s pretty detailed.

24    So I’m not sure, in terms of what GE is requesting, I

25    think it’s a, I don’t know that it’s appropriate, this
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 37 of 62
  1                              PROCEEDINGS                       36

  2   is not really a discovery issue for the Court to rule

  3   on.     What I understand Spectrum to have done is it’s

  4   outlined its trade secrets and the chart is very

  5   specific, you know what they are, but Spectrum raises

  6   a good point here that if in the course of discovery

  7   it learns that there’s no n, learns from nonpublic

  8   information that there is some other trade secret that

  9   was misappropriated, why should they be barred from

10    asserting that? I mean they could assert it is as a

11    new claim, I suppose, a new cause of action, but why

12    wouldn’t that be, w hy would it be inappropriate to add

13    that?     It’s one thing to say they’re not adding any,

14    unless they discovery something through previously,

15    you know, nonpublic information, a totally different

16    trade secret.

17               So I don’t know that this really requires a

18    ruling right now.       There’s no specific changes that

19    Spectrum is proposing. I’m not inclined to allow

20    discovery or to limit claims that are hypothetical at

21    this point.

22               MS. BUTLER:      Your Honor, this is Ms. Butler.

23    This issue I think is much narrower than perh aps is

24    apparent from the parties’ letter.             We’re not

25    addressing in that letter and what we’re bringing to
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 38 of 62
  1                              PROCEEDINGS                       37

  2   the Court at this point any subsequent alleged trade

  3   secrets that Spectrum wants to assert.              We’ll stay

  4   that for when they, if and when they want to a ssert

  5   them.   Our focus is really on the trade secrets that

  6   are in the case right now.

  7              Your Honor I think agreed with us to some

  8   extent at least that the trade secrets that were in

  9   the amended complaint could use some more specificity.

10    And what we got from Spectrum in this February 2 n d

11    table of trade secrets, were certainly they added

12    documents that purport to show these alleged trade

13    secrets,




                                And we’re fine with that, Your

17    Honor, but our concern is we need to start buildin g

18    our defense and we need some boundaries around what

19    these alleged trade secrets that are in the case right

20    now, what exactly they are.

21               And so all we’re looking for is just

22    confirmation that as to trade secrets I think A

23    through R that are in this table of trade secrets that

24    was produced to us and provided to the Court, these

25    are the trade secret and Spectrum is bound to its
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 39 of 62
  1                              PROCEEDINGS                       38

  2   description of those trade secrets so that we can

  3   start building our defense. I’m not addressing any

  4   additional trade secrets that t hey may try to insert

  5   into the case at a later time.

  6              THE COURT:      Okay.     Well I think, I think I’ve

  7   already stated that Spectrum is bound by the trade

  8   secrets as described in this chart.             But as Spectrum

  9   points out, to the extent there are additional

10    documents located that support the use of fact of the

11    trade secrets as described, of course they can add

12    documents, that’s --

13               MS. BUTLER:      Understood.

14               THE COURT:      (indiscernible) that.

15               MS. BUTLER:      Understood, Your Honor . And that

16    is, we’re not challenging tha t, we’re not asking the

17    Court to say that they can’t add documents. We

18    understand that discovery is ongoing. It’s really just

19    as to the description of the trade secret so that we

20    know what the boundaries are so that we can start

21    building our defense.

22               MR. GREENBLUM:         Your Honor?

23               THE COURT:      Yes.

24               MR. GREENBLUM:         This is Neil Greenblum, can I

25    add one thing?
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 40 of 62
  1                              PROCEEDINGS                       39

  2              THE COURT:      Sure.

  3              MR. GREENBLUM:       Last time I ended off by

  4   giving you a history of the case, I’m not going to do

  5   that.   But Your Honor should be aware th at there are

  6   two categories of information, there are trade secrets

  7   and then there’s what’s called Spectrum confidential

  8   information.

  9              THE COURT:      Um -hmm, sure.

10               MR. GREENBLUM:       Spectrum confidential

11    information is information that was provided to GE of,

12    I’ll be very basic, hey, GE, we’re going to be making

13    a machine and it’s going to have these features,

14    whatever they are.        That knowledge alone was knowledge

15    that was protectable, that was protected and

16    protectable.      And so this is, as I said the other day,

17    these trade secrets are one aspect, but the fact that

18    we have timelines, that we did simulations, that we

19    did all kinds of analysis that we provided to them,

20    that’s, they should not be allowed to sell the machine

21    because they knew we were going to sell a machine of

22    this type. And they then --

23               THE COURT:      I don’t really understand that.

24               MR. GREENBLUM:       Okay.

25               THE COURT:      Just because you are, you can’t
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 41 of 62
  1                              PROCEEDINGS                       40

  2   get rid of competition because, just because they know

  3   that you’re developing something, so what?               That’s

  4   not, I don’t think that’s what the law says. They

  5   can’t use your confidential information, you know, to

  6   compete against you, that would be unfair competition.

  7   But --

  8              MR. GREENBLUM:       That’s exactly what happened

  9   here, Your Honor.       The very piece --

10               THE COURT:      Okay, that will be subject to

11    proof.

12               MR. GREENBLUM:       Of course. And at the, in this

13    case the very people, Your Honor , who did the due

14    diligence, were the people w e now see who planned

15    their project. So there’s a very basic issue here --

16               THE COURT:      Okay, that’s what you’ll argue,

17    but there is no issue on the trade secrets. On the

18    trade secrets, as they’re described in the chart, and

19    you did provide a lot of detail in that chart, those

20    are the trade secrets at issue. I understand it’s

21    separate from, from confidential information that

22    doesn’t rise to the level of trade secret but, you

23    know, that’s subject to, you’ve got to get discovery

24    on that.

25               MR. GREENBLUM:       That’ s all I wanted to say,
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 42 of 62
  1                              PROCEEDINGS                       41

  2   thank you, Your Honor.

  3              THE COURT:      Okay.    Okay, so then, let’s see,

  4   where are we next.        Next is the deficiencies in

  5   Spectrum’s document production. So here this seems to

  6   me to be somewhat of a nonissue because there was this

  7   large production that GE hasn’t had time to go

  8   through. So what I, what I’d like to do is to just

  9   table this issue about deficiencies until GE has had

10    time to go through until next, until you have a meet

11    and confer about this. But over the next month, what I

12    want both sides to do is focus on getting to

13    substantial completion, being prepared to report on

14    it, and then you can talk about deficiencies. But

15    right now it seems to me this is a premature issue.

16               MS. BUTLER:      Might I respond to that, Your

17    Honor, this is Ms. Butler?

18               THE COURT:      Sure.

19               MS. BUTLER:      Your Honor, we certainly had

20    raise deficiencies in a letter to Spectrum’s counsel

21    and the deficiencies is not the issue that we’re

22    intending to seek some clarification on. In response

23    to our deficiency letter, we got a response from

24    Spectrum’s counsel indicating that they were producing

25    $350,000 documents which is a very large volume of
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 43 of 62
  1                              PROCEEDINGS                       42

  2   documents, even in a case of this size. And so all we

  3   asked is for before we start, because the review of

  4   these documents will be len gthy and very expensive for

  5   GE to review not 350,000 pages, 350,000 documents .

  6              So before we begin this review, all we ask

  7   Spectrum’s counsel is to confirm that this is not a

  8   document dump. That they didn’t just run some keyword

  9   searches and then whatever came up pull out the lawyer

10    names and produce the documents, but that they

11    actually engaged in the process that we understand is

12    required in this Court to review individual documents

13    for relevance.

14               We have asked Spectrum’s counsel that question

15    directly three separate times and we have not gotten

16    an answer yes or no. This reeks of a document dump,

17    Your Honor , and what we want to avoid is a situation

18    where GE spends potentially $100,000 reviewing 350,000

19    documents to learn that it’s a document dump and th en

20    we’re before Your Honor seeking fees for that conduct.

21    If we can confirm that they reviewed each individual

22    document for relevance, it’s a nonissue. If they

23    didn’t, it’s a document dump, then we want them to fix

24    it before we engage in this process of re view.

25               THE COURT:      Okay.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 44 of 62
  1                              PROCEEDINGS                       43

  2              MR. PEJIC:      Your Honor, can I respond?

  3              THE COURT:      Well, first of all, let me tell

  4   both sides what I expect is that you’ll be

  5   identifying, normally under the rules you’re

  6   identifying the base numbers of documents that are

  7   responsive to various document requests. Have the

  8   parties done that?

  9              MR. PEJIC: No, Your Honor.

10               THE COURT:      Has Spectrum done that?

11               MR. PEJIC:      Neither party has, Your Honor.

12               THE COURT:      Well why not?

13               MR. PEJIC:      I’m speaking, this is Branko

14    Pejic, I’m speaking for myself is I didn’t understand

15    that to be the procedure and I apologize if it is.

16               MS. BUTLER:      And for GE, Your Honor , this is

17    Marla Butler again, I will say that with a case this

18    size, given the magnitude of issues, you know, I have

19    done what you just described in cases that didn’t have

20    as many issues and as many documents.              My view here is

21    that taking that on in a case of this magnitude

22    honestly would be pretty burdensome for both sides and

23    is not likely, that list of Bates numbers honestly is

24    not likely to be very accurate because of the volume

25    of documents and the number of issues here. And so
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 45 of 62
  1                              PROCEEDINGS                       44

  2   that’s why we didn’t request that of Spectrum. We are

  3   taking on the burden for documents that are produced

  4   by Spectrum of reviewing the documents and

  5   determining, you know, what they relate to ourselves.

  6                You know, what we did note in that first

  7   kind of production of less than 2,000 documents that

  8   Spectrum has made so far is that there are a lot of

  9   documents that are completely unrelated to this case

10    and we don’t want that to be the case for this

11    enormous production of 350,000.

12               THE COURT:      Well is Spectrum making a

13    relevance determination, are its document reviewers

14    doing that exercise?

15               MR. PEJIC:      Your Honor, we have worked with

16    the client to identify what we believe to be the

17    relevant sets of files. We have produced them. We have

18    been over inclusive, but what I’m actually hearing

19    here is Your Honor asked the parties about ESI a

20    couple of hearings ago and I think the parties

21    misunderstood each other as to the procedure for

22    production set out in the protective order. And I’d

23    ask Your Honor that perhaps the parties should engage

24    in a discussion of keyword searches and that may

25    resolve this issue here.          Because I think that that’s
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 46 of 62
  1                              PROCEEDINGS                       45

  2   what I’m hearing.

  3              THE COURT:      That’s not what you’re hearing,

  4   Mr. Pejic.     So if, this doesn’t have to do with

  5   keywords, this has to do with once you’ve collected

  6   and segregated the review population, then your

  7   document reviewers are marking them as responsive or

  8   nonresponsive, relevant or not relevant to the

  9   document request --

10               MR. PEJIC:      And we did that to the best of our

11    ability and I’d note in looking at GE’s production,

12    we’re finding several documents, well (indiscernible)

13    lots of documents that are irrelevant, lots of dupes,

14    and --

15               THE COURT:      Well, unfortunately in ESI, and

16    unfortunately in discovery, the technology is not

17    perfect. And so often duplicates, you know, the

18    deduping is not perfect. And much of discovery ends up

19    producing marginally relevant or potentially

20    irrelevant documents. I mean this is the real problem

21    with electronic discovery and discovery in general.

22    And it’s a real problem with overbroad requests. So to

23    the extent that parties don’t target the request and

24    are worried about incomplete collection and

25    production, there’s a tension there and it results in
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 47 of 62
  1                              PROCEEDINGS                       46

  2   these much larger productions, much larger time, you

  3   know, longer time to review things. And, you know,

  4   most of what’s produced is never, ever used at trial

  5   or in depositions.        And I think everybody on the call

  6   are serious lawyers and know this to be true.

  7              So I think that there is nothing more to talk

  8   about in this issue, on this issue. It sounds like

  9   most sides have review teams that are reviewing for

10    relevance or not relevant and let’s move on.

11               MS. BUTLER:      Your Honor, can I just ask one

12    question on this?       Do I understand Mr. Pejic to have

13    confirmed that their review team is reviewing on a

14    document by document basis each document for relevance

15    and responsiveness?

16               MR. PEJIC:      To be honest with you, Your Honor,

17    I don’t understand that question. Because the first

18    aspect is, the question is, is this like the old days

19    when you sit in the conference room with a banker’s

20    box of documents and look at each one, no, we did n ot

21    do that. But if GE’s question is did we get the

22    documents and review them, and then produce them after

23    running searches for both relevance and privilege ,

24    yes, that’s what we did. And to the extent that

25    they’re complaining about these junk files or whatever
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 48 of 62
  1                              PROCEEDINGS                       47

  2   they are, as I told Your Honor, I’m not good with

  3   technology but the parties did agree how the documents

  4   were supposed to be produced and that’s pursua nt to

  5   the protective order. And I’ve offered at every level

  6   if they would like us to remove certain files, happy

  7   to do so, but in my experience, it’s been you do not

  8   touch documents after they have been through the

  9   vendor and to be produced because there’s imbedded

10    stuff, there’s different things, and the next thing

11    you know we’re in a big fight and a motion to compel

12    because a video doesn’t work.

13               THE COURT:      But your, you have a document

14    review team, do you not?

15               MR. PEJIC:      Correct.

16               THE COURT:      And that document review team is

17    marking documents on a review platform from

18    production , is that correct?

19               MR. PEJIC:      Correct, Your Honor.

20               MS. BUTLER:      But, Your Honor, are they

21    reviewing each of, are they reviewing --

22               THE COURT:      This is, I don’t really want to

23    have this discussion anymore because you need to look

24    at the documents, Ms. Butler, and it sounds to me like

25    they have a review team in process. If the review team
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 49 of 62
  1                              PROCEEDINGS                       48

  2   is not looking at individual documents, I don’t know

  3   what they would be doing, otherwise would be doing.

  4   There are search terms applied, there’s a review of

  5   documents and they’re produced. So that’s, there is no point

  6   in a review team if you’re just doing a document dump. So

  7   this matter is, we’ve talked enough about it.

  8              Let’s move on to the specificity of the invalidity

  9   contentions. Here, with respect to the 595 patent, that may

10    be, I guess what I’d want to understand, the 595 patent,

11    you’re saying, Spectrum is saying still has trade secrets in

12    it but GE may be withdrawing its patent infringement claim

13    as to that patent. So what is it that, what is the issue

14    here, Ms. Butler?     Spectrum says this argument is not

15    really, this is a nonissue now?

16               MS. BUTLER:    Your Honor , and I’ll limit my

17    discussion to the 439 patent, assuming that we’re not

18    going to g et complete responses from Spectrum and

19    we’ll be able to withdraw the 595 patent.               But in

20    Spectrum’s invalidity contentions as they stand right

21    now, Spectrum has identified, I think it’s 11 or so

22    individual references that Spectrum calls, quote,

23    “invalidat ing prior art to the asserted claims of the

24    439 patent.”      In other words, they’ve identified these

25    11 or so references as each invalidating the 439
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 50 of 62
  1                              PROCEEDINGS                       49

  2   patent.

  3              THE COURT:      Okay.

  4              MS. BUTLER:      Spectrum’s produced one claim

  5   chart for only one of those references, and that’s

  6   what we’ve been referring to as the 721 PCT

  7   application.      All we are asking, Your Honor, is for

  8   clarification -- well, I take that back, we’re not

  9   asking just for clarification, we are asking spectrum

10    to do one of two things. Either for the oth er 10

11    references that they did not chart, to provide claim

12    charts for them.       Because GE has no way of knowing

13    which element of which claim is found where in each of

14    those prior art references. So we want Spectrum to

15    either chart all of those references, or we want

16    Spectrum to amend its invalidity contentions to be

17    consistent with what’s it’s been telling the Court on

18    these calls. And that is that there is only one

19    invalidating reference that they’re asserting for the

20    721, or for the 439 patent, and that’s t hat 721 PCT,

21    and these other 10 references that they’re contentions

22    call very clearly invalidating prior art, they’re not

23    actually asserting those as invalidating references.

24               THE COURT:      Okay.

25               MR. PEJIC:      Your Honor, this is Branko Pejic,
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 51 of 62
  1                              PROCEEDINGS                       50

  2   may I respond?

  3              THE COURT:      Yes, please.

  4              MR. PEJIC:      We’ve been down this road 10 times

  5   at least, maybe counsel isn’t familiar with patent

  6   law, but we’ve made it very clear in the claim charts

  7   which are primary references, which if the references

  8   apply to the limitations, and in view of the state of

  9   the art. The state of the art is not being applied

10    against the claims, themselves, the state of the art

11    is showing what one skilled in the art would have

12    known at the time of invention. And that’s the proper

13    analysis for an obv iousness analysis.             So there’s

14    nothing improper.

15               We’ll go ahead and make that more clear but,

16    frankly, I thought it was absolutely clear out of the

17    claim charts. But if defendants’ counsel wants to

18    continue to muddy the waters, we’re more than happy to

19    clear that up.

20               THE COURT:      Okay, again, I would prefer that

21    you stop the mudslinging type presentation. I just

22    want to know whether or not, you know, you can provide

23    clarification on which element of which claim is

24    addresses in the prior art. And if the 10 r eferences

25    to the other prior art aren’t applicable, then you
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 52 of 62
  1                              PROCEEDINGS                       51

  2   should say so.

  3              MR. PEJIC:      And this is Mr. Pejic, Your Honor,

  4   I thought that was clear from the claim charge that

  5   calls that the state of art and doesn’t apply them to

  6   the claim limitations. Bec ause that’s just been my

  7   practice for the past couple of decades with these

  8   things.    But we’ll --

  9              THE COURT:      Okay, so what I’m hearing from you

10    is that there’s one prior art and the other things are

11    just state of the art?

12               MR. PEJIC:      Yes.    To show what o ne skilled in

13    the art would have known at the time of invention.

14               THE COURT:      So the one that you’ve noted, that

15    is, in fact, the reference, the 721 PCT, that’s the

16    prior art?

17               MR. PEJIC:      Yes, we refer to those as primary

18    references because they serve the basis of the

19    rejection or the invalidity argument.

20               THE COURT:      Okay, so if you can just make that

21    clarification on your claim chart, then we’ll, I think

22    that should satisfy GE.

23               MR. PEJIC:      Thank you, Your Honor.

24               MS. BUTLER:      Your Honor, I think that will.

25    Just so we’re 100 percent clear, that list of
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 53 of 62
  1                              PROCEEDINGS                       52

  2   invalidating prior art references, it lists, and I

  3   counted them while Mr. Pejic was talking, it lists ten

  4   individual references and then it says state of the

  5   art. So in other words, we’re not talking about the

  6   reference to state of the art, we’re talking about

  7   those other nine references on page two of the

  8   pleading, not in the charts, itself, because they

  9   didn’t provide charts for them, on page two of the

10    pleading those non -charted nine references should

11    either be removed or claim charts should be provided

12    for them.

13               MR. PEJIC:      No.     No, no, no, no.

14               THE COURT:      So what I want to understand, Mr.

15    Pejic, is what are those nine references, are those

16    other --

17               MR. PEJIC:      Those are the state of the art.

18    Honestly, I don’t have the contentions, the claim

19    charts in front of me, but I’m representing to the

20    Court that those are state of the art and they’re not

21    primary references being applied.

22               THE COURT:      Okay.

23               MR. PEJIC:      And to the extent that these claim

24    charts aren’t clear enough, we will supplement them

25    and make that clear that we have primary reference and
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 54 of 62
  1                              PROCEEDINGS                       53

  2   then what the state of the art is showing what one

  3   skilled in the art would know.

  4              THE COURT:      All right, and make c lear that

  5   this is the only primary art you’re relying on, or

  6   these are the only primary arts, you know, if it’s

  7   more than one. But if it’s just this one make that

  8   clear, okay?

  9              MR. PEJIC:      Absolutely, Your Honor, I’ll try

10    to make it as clear as I have on t he phone.

11               THE COURT:      Okay, thank you.       So let’s look at

12    the next issue which is the requests for admit, I’ve

13    already addressed that.         Then the access to former

14    employees, I’m not sure I’m happy with either party’s

15    solution.     It seems to me that Spectrum c an talk with

16    former employees and in each case there’s some ethical

17    guidelines for counsel where, you know, you identify

18    who you are and that you would tell any employee,

19    former employee or supervisory employee that you are

20    not seeking and you do not want them, you are

21    instructing them not to reveal privileged information.

22    But it seems to me, the way I’ve handled this before,

23    is that there’s just an agreed upon, agreed upon

24    statement that’s provided and as in my former life as

25    a litigator, if this exercise was being done, counsel
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 55 of 62
  1                              PROCEEDINGS                       54

  2   who was reaching out to those, that population, would

  3   want to have something documented about what warning

  4   was said to avoid any kind of blame of overreach or

  5   ethical violation. So it seems to me that this perhaps

  6   should just be dealt with as what is the statement

  7   that would be made or the warning, if you will, that

  8   would be made to the former employee before talking

  9   with the former employee.

10               MS. BUTLER:      Your Honor, we’re happy to kind

11    of work with Spectrum to come up with someth ing in

12    that regard.      Our main concern is that oftentimes, you

13    know, these employees may have been gone from GE for a

14    long time. And they may have information that is

15    privileged information but individuals, especially

16    when they’ve been separated from the or ganization for

17    some time, may not, number one, appreciate what

18    exactly is a privileged communication, and number two,

19    may not even recall that its privileged.               And so what

20    we’re trying to do is get in front of this to avoid a

21    former employee unwittingly co mmunicating privileged

22    information.

23               The second thing that we’re trying to

24    accomplish here is that, so Spectrum has already sued

25    five individual employees of GE.            In other words,
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 56 of 62
  1                              PROCEEDINGS                       55

  2   they’re passed suing individuals for misappropriation.

  3   And we think that it’s important for any former

  4   employee, before they have a conversation with

  5   Spectrum’s counsel with the lawyers that sue

  6   individuals for misappropriation, for them to

  7   understand the implications of that phone call.

  8              What we don’t want is this combination of them

  9   divulging privileged communications not knowing that

10    they’re privileged and walking themselves into being

11    sued by Spectrum. And so we believe that it makes

12    sense for the protocol that we’ve set up to avoid, or

13    that we have suggested, Your Honor, to avoid both of

14    those concerns.

15               MR. PEJIC:      Your Honor --

16               THE COURT:      I think, hang on a second. I think

17    it’s unnecessarily burdensome, what you’re proposing.

18    Let me just, and just hang on one second because I

19    have another case where I just did something like

20    this, I’m just looking now.           Just bear with me for a

21    moment.    I think this is it, hang on.

22               Okay, so what I’ve done recently is that

23    parties are, say parties are free to interview former

24    employees who are not represented by counsel,

25    providing that the req uesting party does not exert
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 57 of 62
  1                              PROCEEDINGS                       56

  2   undue influence on the former employee, and advises

  3   the former employee prior to any substantive

  4   communication that the requesting party is an attorney

  5   in this lawsuit and specify what party they represent,

  6   that the former empl oyee is under no obligation to

  7   speak with counsel and that any conversations are

  8   voluntary.     That the former employee should not

  9   disclose any confidential or privileged information,

10    and that the former employee is free to seek

11    representation of counsel.          A nd then the term

12    privileged information obviously would mean attorney-

13    client privilege communication or work product.                    And

14    confidential information I think, you know, you can

15    put a plain language. So it would be information not

16    generally known or available to the public that is

17    used directly for business, provides the entity with

18    an economic advantage, and that the entity takes

19    reasonable effort to protect from public disclosure.

20    And should any former employee inadvertently disclose

21    privilege or confidentia l information, that

22    information shall automatically be deemed protected by

23    the protective order. And if the, if there is an

24    inadvertent disclosure there will be a notification to

25    the other side.
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 58 of 62
  1                              PROCEEDINGS                       57

  2              And so that’s what I’ve done in the past, that

  3   kind of order.      And I think something like that could

  4   work well here.

  5              MR. PEJIC:      Your Honor, for Spectrum I think

  6   that that’s a great approach.

  7              MS. BUTLER:      Your Honor, GE can work with

  8   that. I think that the devil is in the details, so to

  9   speak, the parties will h ave to get together and agree

10    on, you know, the script or whatever we call it. But

11    we are obviously going to work with Spectrum to get to

12    something agreeable.

13               THE COURT:      Well what I can do is I can simply

14    issue an order. I have done this very, I have do ne

15    this recently and I can issue an order like this. And

16    if you want a modification of it or agree to a

17    modification of it, you can, of course, do that and

18    propose it to me.       I’m thinking about making it easier

19    for you so that you don’t have to get into di sputes

20    about it.

21               MR. PEJIC:      Your Honor, this is Mr. Pejic for

22    Spectrum, I think that that’s a great approach and we

23    would appreciate Your Honor’s guidance.

24               MS. BUTLER:      Your Honor, the only reservation

25    or hesitation I have is the issue of confidential
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 59 of 62
  1                              PROCEEDINGS                       58

  2   information.      All of these individuals are GE

  3   engineers who are working on products, and until it’s

  4   public all if it’s confidential.            And I would just

  5   want to make sure that the defin ition --

  6              THE COURT:      (indiscernible) because we’re

  7   talking about former.

  8              MS. BUTLER:      That’s right.       But what they did

  9   while they were at GE -- absolutely, Your Honor, but

10    what they did while they were at GE, they’re engineers

11    working on then developing GE products. And at least

12    at that time, those details were confidential. And to

13    put, I just want to have a definition of confidential

14    that -- that makes sure that that’s clear.

15               THE COURT:      So what I’m going to do is I’m

16    going to issue an order about this , a protocol. And if

17    you have some issue with it, you can raise it with me

18    and I’ll consider a modification. But I’ll include a

19    definition of confidential information similar to what

20    I’ve stated which is a pretty conventional definition.

21    And remember, this is information that’s got to be

22    provided to the individual and so it’s also got to be

23    in plain language.

24               MS. BUTLER:      Understood, Your Honor .

25               THE COURT:      Most people are not lawyers,
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 60 of 62
  1                              PROCEEDINGS                       59

  2   right?    So you don’t want to, you don’t want to track

  3   whatever language you have, you know, in an NDA that

  4   you have with your employees that they may sign,

  5   because that thing probably is three pages, four pages

  6   long or longer with all kinds of legalese, and that’s

  7   really not going to be helpful to either side. So I

  8   think you want to have a simple but clear direction as

  9   to what is confidential, right?

10               MR. PEJIC:      Yes, Your Honor, thank you.

11               THE COURT:      Okay, so I’ll issue this order and

12    it will be, to the extent GE thinks that there’s some

13    serious issue with it, you can write to me and I’ll

14    consider a modification. But the order will be

15    intended to protect each side’s confidential and

16    proprietary information and trade secrets, as well as

17    privileged information.

18               Okay, so I think we are done with the issues

19    that were in your letter.          And going forward, just to

20    repeat what you all need to do, over the next month I

21    want you to focus on the document production and be

22    prepared to report where you are and when you will be

23    completed, you know, have greater clarity on that. I

24    want you to limit your letter, your agenda letter to

25    six pages and I want you to focus on this 595 patent
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 61 of 62
  1                              PROCEEDINGS                       60

  2   issue so that you can determine whether that

  3   counterclaim, the patent claim is coming out of t he

  4   case.   Okay?

  5              Anything further from plaintiffs?

  6              MR. PEJIC:      This is Mr. Pejic, Your Honor, I

  7   don’t believe so, thank you very much for your time.

  8              THE COURT:      Anything further from GE?

  9              MS. BUTLER:      Nothing from GE, Your Honor .

10               THE COURT:      Okay, great.      I hope everybody has

11    a good day, we’re adjourned.

12                     (Whereupon, the matter is adjourned.)

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:18-cv-11386-VSB-KHP Document 208-1 Filed 03/22/21 Page 62 of 62
  1                                                                61

  2

  3                       C E R T I F I C A T E

  4

  5              I, Carole Ludwig, certify that the foregoing

  6   transcript of proceedings in the case of Spectrum Dynamics

  7   Medical Limited versus General Electric Company, et al.,

  8   Docket #18cv11386, was prepared using digital transcription

  9   software and is a true and accurate record of the

10    proceedings.

11

12

13    Signature_______________________________

14                      Carole Ludwig

15    Date:     February 26, 2021

16

17

18

19

20

21

22

23

24

25
